DLD-143                                                  NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     ___________

                                           No. 13-1320
                                           ___________

                              IN RE: CLINTON C. BARLOW, III,
                                         Petitioner
                           ____________________________________

                          On a Petition for Writ of Mandamus from the
                    United States District Court for the District of New Jersey
                                    (Related to 13-cv-00173)
                          ____________________________________

                        Submitted Pursuant to Rule 21, Fed. R. App. P.
                                       March 7, 2013
                  Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                                 (Opinion filed: March 27, 2013 )
                                            _________

                                           OPINION
                                           _________

PER CURIAM

       On January 10, 2013, Elmalean Bowser, petitioner Clinton C. Barlow’s aunt, filed an

appeal in the District Court from the Bankruptcy Judge’s order dismissing her case. Shortly

thereafter, Barlow, apparently acting as Bowser’s legal representative, filed a petition for writ

of mandamus, asking us to compel the District Court and other federal agencies to accept

process of his federal civil tort claim.

       Mandamus is a drastic remedy available in only the most extraordinary circumstances.

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Barlow’s federal civil
tort claim was denied by the Administrative Office of the United States Courts on January 24,

2013, and he was advised of his right to file suit in District Court within six months of that

date. Nothing in the record indicates that Barlow has exercised that right, let alone been

precluded from doing so. Accordingly, we will deny the mandamus petition.




                                              2